Motion to dismiss appeal granted, without costs, unless appellant perfects appeal, files and serves record and brief on or before April 20, 1955, and is ready for argument at the May Term of this court, in which event the motion is denied. Application for permission to appeal as a poor person on original record and typewritten brief denied. Attention is'called to the alternative method of preparing record under rules 21 and 22 of this court. Present — Foster, P. J., Bergan, Coon, Imrie and Zeller, JJ.